DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive.
In response to applicant's argument that Joshi (US 2018/0272022) does not disclose a circular component sized and configured to receive a urinal cake, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case Joshi discloses a scented urinal screen comprising a circular component which is sized and configured to receive a urinal cake. Applicant has argued that the cited structure of Joshi (reference 143) is not sized and configured to receive a urinal cake because it is depicted receiving a container (146) instead. However not only does Joshi disclose in another embodiment that the same circular component (circular wall - 126) can receive a urinal cake (104) but the claim language does not result in a structural difference. Applicant’s claim language only requires “a circular component sized and configured to receive a urinal cake”. Any circular component into which a urinal cake can be installed would satisfy the language of the claim and as such Joshi does anticipate the claim language. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant has asserted that if it is possible for a scenario to exist in which the proposed benefit of the combination/modification, as identified in the motivation statement of the rejection, would not be applicable then such a teaching is impermissible. 
The Examiner disagrees with this argument as 35 USC 103 does not require a proposed teaching provide the same extensive benefit in every possible scenario for a combination/modification to be considered appropriate/obvious. Instead practice is guided by determining the scope and content of the prior art, ascertaining the differences between the claimed invention and the prior art and resolving the level of ordinary skill in the art, see MPEP 2141.II. 
Casari discloses a urinal screen comprising a receptacle for a urinal cake that absorbs odors but does not disclose the inclusion of a fragrance layer on the screen. Joshi teaches the formation of a urinal screen with a fragrance layer and no holder for a cake or other chemicals (Fig. 1). Joshi also teaches the formation of a screen with a cake holder and no fragrance layer (Fig. 3) and a screen with a fragrance layer and a cake holder (Para. 0103).


Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In this case Applicant has argued that the prior art of record does not teach that “activation of the fragrant coating reveals the indicia”. However it is noted that Applicant has not addressed the prior objection to the language of claim 3. It was noted that Applicant’s disclosure never identified how the fragrant coating is “activated” or how the indicia is “revealed” and as such the claims were interpreted as described. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., whatever unique installation mechanism Applicant asserts they are claiming) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case Applicant has claimed that the circular component is “sized and configured to fixedly attach the urinal cake” however the Specification does not defined “fixedly attached” and 

Drawings
The drawings were received on 3/25/21.  These drawings are unacceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dome shaped center of the urinal screen, any structure of configuration required to “fixedly attach” the urinal cake, the at least one additional indicia region (only one region is ever shown in the figures), the kit and the instructions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claims 1 and 3 require that “wherein said fragrant coating, once activated, reveals indicia.” No indication is give as to how a fragrant coating would be ‘activated’. From Applicant’s disclosure the “fragrance coating” appears to be a coating of a fragrant material which would consistently output its fragrance once removed from packaging/placed into the urinal. No indication is given as to how an indicia would be ‘revealed’. As such it could be interpreted that a urinal screen could be ‘activated’ by removing it from its packaging which would also ‘reveal’ any indicia on the package. However, for the purpose of compact prosecution the claim language is being interpreted as requiring a piece of material configured to display an indicia under certain conditions such as, but not limited to, when wet or when warmed by urine.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3, 6-7, 10-13, 17-18 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim first requires “a region comprising indicia” before later requiring that “said fragrant coating, once activated, reveals indicia.” It is unclear how many indicia making it unclear if the previously identified indicia is being ‘revealed’ or if another indicia is, resulting in the scope of the claim being indefinite. 
 Claims 3, 6-7, 10-13, 17-18 and 21 are rejected due to their dependency from claim 1.

Claim 21 requires “an indicia region is disposed forward of the circular aperture”, however claim 21 depends from claim 1 which first requires “a region comprising indicia” before later requiring that “said fragrant coating, once activated, reveals indicia.” It is unclear as to how many indicia are present, which/how many indicia are required to be ‘revealed’ and which/how many indicia are required to be forward of the ‘circular aperture’ resulting in the scope of the claim being indefinite.

Claim 21 recites the limitation "the circular aperture" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 calls for a “circular component” not a “circular aperture”, for the purpose of examination the claim will be interpreted as requiring “an indicia region is disposed forward of the circular aperture”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 requires “The device of claim 1, wherein said fragrant coating, once activated, reveals indicia.” However claim 1, from which claim 3 depends, already requires in the last line of claim 1 “wherein said fragrant coating, once activated, reveals indicia.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0272022 (Joshi).
Regarding claim 17, Joshi discloses a scented urinal screen comprising:
a urinal screen (102) sized and configured for placement in a urinal;
a plurality of apertures (106) formed into a body of said urinal screen;
at least one circular component (143) sized and configured to receive a urinal cake; and
a fragrant coating (104, Para. 0103) configured to disguise the scent of urine. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1, 3, 7, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,823,533 (Casari) in view of Joshi.
Regarding claims 1 and 3, Casari discloses a urinal screen comprising:
a plurality of apertures (24) formed into a body of said urinal screen (10);
at least one circular component (16) sized and configured to receive a urinal cake; and
a region (2) comprising indicia (4) which is ‘revealed’ when the urinal screen is ‘activated’ (thermochromic coating reveals indicia when urine is present; C2 L24-32).
Casari, however, does not disclose that the component is circular or that the urinal screen includes a fragrant coating.
Joshi teaches a urinal screen (102) comprising a circular component (143) sized and configured to receive a urinal cake as well as a fragrance coating (104, Para. 0103) configured to be placed in a urinal where water and urine cause the fragrance to dispense/emit (fragrance coating is ‘activated’; Para. 0019).
It would have been obvious to one of ordinary skill in the art to provide a fragrance coating, as taught by Joshi, to help cover/mask any odor of urine/waste not absorbed/addressed by the urinal cake and/or to maintain a positive/pleasant scent even as the cake dissolves/is used up over time. 
In regards to Applicant’s language requiring “said fragrant coating, once activated, reveals indicia” attention is directed to the Claim Objections section above. In the present rejection the urinal screen’s fragrance layer is “activated” by being placed in the water and/or 

Regarding claim 7, Casari states that the circular component (16) is sized and configured to ‘fixedly attach’ (retain in place) a urinal cake (26).

 Regarding claim 10, Casari states that the urinal screen further comprises at least one additional indicia region (12).

Regarding claim 21, Casari states the urinal screen includes an indicia region (12) which is forward of the circular aperture.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Casari in view of Joshi as applied to claim 1 above, and further in view of US 10,145,098 (Brown).
Regarding claim 6, Casari teaches a urinal screen comprising a plurality of apertures but does not state that the apertures are arranged as a grid.
Brown teaches a urinal screen (10) comprising a plurality of apertures (18) which can be formed with different shapes and arranged in different ways (C4 L35-49) including as a grid (Fig. 2).
It would have been obvious to one of ordinary skill in the art to arrange the apertures in different formations such as a grid, as taught by Brown, to direct the flow/drainage as required for the urinal structure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Casari in view of Joshi as applied to claim 1 above, and further in view of US 2,980,919 (Otto).
Regarding claim 11, Casari states that the screen is made of plastic (C2 L19-20) but does not state that the plastic is stain resistant.
Otto teaches a toilet screen (14) designed for receiving/guiding a stream of urine which is made of stain resistant plastic (C2 L52-55).
It would have been obvious to one of ordinary skill in the art to construct the screen out of stain resistant plastic, as taught by Otto, to prevent the development of unsightly stains that could make the screen and/or urinal appear unsanitary.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Casari in view of Joshi and Otto as applied to claim 11 above, and further in view of US 10,066,382 (Muderlak).
Regarding claim 12, Casari states that the screen is made of plastic (C2 L19-20) but does not state that the plastic contains antibacterial properties.
Muderlak teaches a urinal screen (10) made of plastic having antibacterial properties (C4 L12-20).
It would have been obvious to one of ordinary skill in the art to provide the urinal screen plastic with antibacterial properties, as taught by Muderlak, to prevent the growth of odor causing bacteria in the urinal.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Casari in view of Joshi as applied to claim 1 above, and further in view of Muderlak.

It would have been obvious to one of ordinary skill in the art to provide the urinal screen with a dome shaped cover, as taught by Muderlak, to alter the flow of urine over the screen and within the urinal as desired/required and to prevent any debris in the urinal from blocking drainage through the screen.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of US 8,256,038 (Hunter).
Regarding claim 18, Joshi does not disclose arranging the urinal screen as a kit with a set of instructions.
Hunter teaches a urinal screen (10) which can be sold as a kit with a set of instructions (C4 L8-10).
It would have been obvious to one of ordinary skill in the art to arrange the urinal screen as part of a kit with a set of instructions, as taught by Hunter, so that a user/consumer can obtain all required components of the urinal screen and assemble/install/use the urinal screen properly without needing to hire/consult with a plumbing professional/expert. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10,612,226 (Hurd) is a urinal screen with a fragrance coating.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A ROS/            Examiner, Art Unit 3754 

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754